ACCEPTED
                                                                                                    05-14-01464-CV
                                                                                         FIFTH COURT OF APPEALS
                                                                                                    DALLAS, TEXAS
                                                                                               6/17/2015 9:53:40 AM
                                                                                                         LISA MATZ
                                                                                                             CLERK

                                   NO. 05-14-01464-CV

                                                                              FILED IN
                    IN THE FIFTH DISTRICT COURT OF APPEALS
                                                         5th COURT OF APPEALS
                                DALLAS DIVISION              DALLAS, TEXAS
                                                                       6/17/2015 9:53:40 AM
                                                                             LISA MATZ
                                                                               Clerk
                 SHERI DURHAM and DENISE JENKINS, as Administrator
                         of the Estate of Jessica Haley Durham,

                                        Appellants,

                                             V.

      CHILDREN’S MEDICAL CENTER OF DALLAS, AMY HOLLAND, CPNP,
     DAVID KINES, FNP, LAWSON COPLEY, M.D., J. PATRICK HIEBER, M.D.,
                         and TIMOTHY RUPP, M.D.,

                                         Appellees.


                    APPELLANTS’ UNOPPOSED MOTION FOR
                   EXTENSION OF TIME TO FILE REPLY BRIEF


       Appellants Sheri Durham and Denise Jenkins, as Administrator of the Estate of

Jessica Haley Durham (“Appellants”), file this Unopposed Motion for Extension of Time to

File their Reply Brief, and in support respectfully show as follows:

       1.     The deadline for the filing of Appellants’ Reply Brief is June 29, 2015.

       2.     Appellants seek an extension of this deadline for twenty-one (21) days, or until

July 20, 2015.




APPELLANTS’ UNOPPOSED M OTION FOR
EXTENSION OF TIM E TO FILE REPLY BRIEF                                                    Page 1
       3.     The extension is required due to previously scheduled trials and other deadlines

making Appellants’ counsel unavailable to complete and file the brief by the current

deadline.

       4.     This is Appellants’ first request for an extension of this particular filing

deadline.

       WHEREFORE, PREMISES CONSIDERED, Appellants respectfully request that the

Court extend the deadline for the filing of Appellants’ Reply Brief for a period of twenty-one

(21) days or until July 20, 2015.

                                           Respectfully submitted,




                                            /s/ Carrie P. Kitner
                                           Kenneth B. Chaiken
                                           State Bar No. 04057800
                                           kchaiken@chaikenlaw.com
                                           Robert L. Chaiken
                                           State Bar No. 04057830
                                           rchaiken@chaikenlaw.com
                                           Carrie P. Kitner
                                           State Bar No. 24074921
                                           ckitner@chaikenlaw.com

                                           C HAIKEN & C HAIKEN, P.C.
                                           Legacy Town Center III
                                           5801 Tennyson Parkway, Suite 440
                                           Plano, Texas 75024
                                           (214) 265-0250 telephone
                                           (214) 265-1537 facsimile

                                           ATTORNEYS FOR APPELLANTS


APPELLANTS’ UNOPPOSED M OTION FOR
EXTENSION OF TIM E TO FILE REPLY BRIEF                                                  Page 2
                          CERTIFICATE OF CONFERENCE

       I hereby certify that on June 16, 2015, I conferred with counsel for the Appellees
regarding the items to be presented to the Court in this motion. All counsel stated that they
are not opposed to the relief requested.




                                          /s/ Carrie P. Kitner
                                          Carrie P. Kitner




                             CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of this Unopposed Motion for Extension
of Time to File Appellants’ Reply Brief has been served upon counsel for Appellees via
electronic service and/or e-mail on the 17 th day of June, 2015.




                                          /s/ Carrie P. Kitner
                                          Carrie P. Kitner




APPELLANTS’ UNOPPOSED M OTION FOR
EXTENSION OF TIM E TO FILE REPLY BRIEF                                                 Page 3